Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
STATEMENT OF REASONS FOR ALLOWANCE
	The terminal disclaimer filed 11 July 2022 has been approved and the obviousness double patenting rejections have been withdrawn.  
	In claims 21, 33, the recitations of “pumping system” and/or internal plumbing as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 21, 33, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 21, 33 and their dependent claims are allowable.  The closest reference is US 2010/0139272 (Howard) that discloses the overall system including the concept of moving a thermal mass from the bottom of the sea to the top, but without the recitation noted above.  It would not have been obvious to modify Howard to come up with the claimed invention without impermissible hindsight reconstruction.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/1/2022